Citation Nr: 1638927	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-33 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable rating prior to January 12, 2011, and in excess of 10 percent thereafter, for right knee osteochondritis dissecans medial femoral condyle with partial medial meniscectomy with degenerative spurring (a right knee disability).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to February 4, 2013.

3. Entitlement to a TDIU from February 4, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for a right knee disability and assigned a non-compensable rating effective September 1, 2007. 

The Veteran testified at a June 2012 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

In September 2012, the Board granted an increased initial rating of 10 percent for the right knee disability for the entire period on appeal.

In a January 2016 properly executed VA Form 21-22, the Veteran appointed the American Legion as his representative.  Accordingly, the American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked the American Legion's general power of attorney, but, in an April 2016 memorandum, a representative from the American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent May 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  As he has not appointed a new representative and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as representative.

The appeal was remanded to the Agency of Original Jurisdiction (AOJ) for additional development in a September 2012 Board decision. 

The issues of entitlement to an increased rating for a right knee disability and a TDIU prior to February 4, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background from February 4, 2013.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have been met from February 4, 2013. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Entitlement to a TDIU - Analysis

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).  For the purpose of one 40 percent disability in combination, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability. The Veteran has met the percentage requirements in this case as of February 4, 2013, as he is in receipt of service connection for right hand carpal tunnel syndrome, rated 10 percent from September 1, 2007 and 30  percent from February 4, 2013; degenerative joint disease of the cervical spine, rated 10 percent from September 1, 2007 and 20 percent from February 4, 2013; median nerve neuropathy of the left hand, rated 10 percent from October 8, 2008 and 20 percent from February 4, 2013; degenerative joint disease of the lumbar spine rated 10 percent from September 1, 2007; a right knee disability, rated 20 percent from September 1, 2007; irritable bowel syndrome (IBS) with gastroesophageal reflux disease, duodenitis, esophagitis, and gastritis, rated 10 percent from September 1, 2007; a left knee disability, rated as noncompensable prior to January 12, 2011 and 10 percent thereafter; hypertension, rated noncompensable from September 1, 2007; internal saphenous nerve dysfunction of the bilateral lower extremities, rated as noncompensable from February 4, 2013. His combined rating is 40 percent from September 1, 2007, 50 percent from October 8, 2008, and 80 percent from February 4, 2013.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2015).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran's DD-214 indicates that he retired from the military in August 2007, after a 20 year career.  While in service, he worked as a nuclear weapons craftsman.

In a February 2010 statement, the Veteran indicated that he was laid off from work.

In a November 2010 VA psychiatric examination, the Veteran reported being unemployed.

At a January 2011 VA examination, the Veteran reported that he had been unemployed since his retirement in 2007.

During his June 2012 testimony before the Board, the Veteran stated that he experiences frequent flare-ups of bowel urgency and incontinence that impeded his ability to work.  He stated that these flare-ups happen five or six times per week, even with medication.  The flare-ups involve bouts of diarrhea throughout the day, and his stomach is so painful during these periods that he stays in bed.  He stated that because of the pain he has trouble bending over, cannot squat to pick things up, and cannot bend over and pick things up.  He described having trouble with carrying groceries in from the car, as well as with leaning over and grabbing groceries or boxes out of the car.  He also described experiencing flare-ups of incapacitating back pain about once or twice a month.  He stated that he cannot squat for more than 3 or 4 seconds due to his knee disabilities.  He stated that he is not supposed to climb ladders, run, or jump.  He wears knee braces, and described falling because his knee gave out.

The Veteran's wife testified that he cannot bend over to unload the bottom dishwasher rack.  She stated that he is unable to drive for long distances because he has to stop hand stretch his knee and cannot sit for too long in one position.

The January 2013 VA examination report indicated that the Veteran's service-connected cervical spine disability prevents him from performing arduous or unlimited work, and from running or climbing.  It also limits his ability to reach over his head and he needs to be able to change positions as needed. The Veteran's IBS requires him to have a work environment that will allow him to take bathroom breaks as often as necessary.  The service-connected carpal tunnel and median nerve neuropathy require that he have an ergonomic work station, prohibits him from performing arduous/unlimited work, and limits his ability to perform tasks requiring wrist and hand twisting/bending, such as extending periods of typing.  The Veteran's bilateral knee disabilities require him to use knee braces, prevent him from running, climbing, kneeling, squatting, bending, and twisting.  The knee disabilities also limit his ability to sit for periods of more than 30 minutes and walk more than one block.  He must change positions every 15 to 30 minutes.

The Veteran's and his wife's statements during the June 2012 Board hearing and January 2013 VA examination report thus reflect that the collective impact of the service-connected disabilities substantially impacted his ability to work and there is no medical opinion of significant probative value indicating that the disabilities do not render him unemployable.  The Veteran's service-connected disabilities cause him to be unable or limited in his ability to perform both manual and sedentary work, due to his frequent need to change positions, painful motion, incapacitating flare-ups of back pain, and frequent periods of bowel urgency and incontinence.  Given the significant collective impact of the service-connected disabilities on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the evidence is at least evenly balanced as to whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected disabilities, entitlement to a TDIU is warranted. 


ORDER

Entitlement to a TDIU is granted from February 4, 2013.


REMAND

In January 2013, the Veteran was afforded a VA examination to determine the nature and severity of his right knee disability.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2013 VA examination report does not include joint testing results for pain on active and passive motion, and in weight-bearing and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Therefore, a new examination is necessary to obtain the results of such testing.

Consideration of an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization. If the disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation to determine whether an extraschedular rating is warranted.

In February 2010, the Veteran indicated that he was laid off from work.  In a November 2010 VA psychiatric examination, the Veteran reported being unemployed.  However, the Veteran was not entitled to a TDIU based on his schedular rating prior to February 4, 2013.  See 38 C.F.R. § 4.16(a),(b) (2014) (indicating that a TDIU is warranted where the Veteran meets certain schedular requirements but that is VA's policy that a TDIU is warranted whenever a Veteran is unemployable due to service connected disability).
	
The above evidence reflects that prior to February 4, 2013, the collective impact of the Veteran's service connected disabilities caused a degree of impairment that impacted ability to obtain and maintain gainful employment. Consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is therefore warranted.  As the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, this issue must be remanded to the AOJ for referral to VA's Director of Compensation.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Action on the claim for an extraschedular TDIU should be deferred until the claim for an increased rating for the service-connected right knee disability has been adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records related to the Veteran's right knee disability and associate them with the record.

2. Contact the Veteran and ask him to identify any private medical treatment he has received for his right knee disability.  If any treatment is identified, the records from such treatment should be obtained.

3. Schedule the Veteran for a VA examination to determine the nature and severity of his right knee disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail

The examiner shall test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right and left knees.  He or she should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. After readjudicating the claim for an increased rating for a right knee disability, determine whether the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) prior to February 4, 2013. If so, adjudicate the issue of entitlement to a TDIU. If not, refer to the Director of Compensation the issue of entitlement to a TDIU.

5. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


